               Case 2:18-cr-00203-WBS Document 32 Filed 06/10/20 Page 1 of 5


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 ROGER YANG
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 2:18-CR-00203 WBS
12                                 Plaintiff,             STIPULATION REGARDING USE OF
                                                          VIDEOCONFERENCING DURING PLEA
13                           v.                           HEARING; FINDINGS AND ORDER
14   JACK RAY SNYDER,                                     DATE: June 15, 2020
                                                          TIME: 9 a.m.
15                                 Defendant.             COURT: Hon. William B. Shubb
16

17                                                BACKGROUND

18          On October 4, 2018, a grand jury returned the Indictment charging the defendant with tax

19 charges relating to his 2011-2014 tax returns. On June 2, 2020, the government and the defendant

20 entered into a plea agreement and requested a change of plea hearing on June 15, 2020.
21          On March 27, 2020, Congress passed the Coronavirus Aid, Relief, and Economic Security Act

22 (“CARES Act”). The CARES Act empowered the Judicial Conference of the United States and Chief

23 District Judges to authorize plea and sentencing hearings by video or telephonic conference when 1)

24 such hearings “cannot be conducted in person without seriously jeopardizing public health and safety;”

25 and 2) “the district judge in a particular case finds for specific reasons that the plea or sentencing in that

26 case cannot be further delayed without serious harm to the interests of justice.” Id., Pub. L. 116-23
27 § 15002(b)(2).

28          On March 29, 2020, the Judicial Conference of the United States made the findings required by


       STIPULATION REGARDING HEARING                       1
30
                 Case 2:18-cr-00203-WBS Document 32 Filed 06/10/20 Page 2 of 5


 1 the CARES Act, concluding that “emergency conditions due to the national emergency declared by the

 2 President under the National Emergencies Act (50 U.S.C. § 1601, et seq.) with respect to the

 3 Coronavirus Disease 2019 (COVID-19) have materially affected and will materially affect the

 4 functioning of the federal courts generally.”

 5          On March 30, 2020, the Chief Judge of this District, per General Order 614, also made the

 6 findings required by the CARES Act: “[F]elony pleas under Rule 11 of the Federal Rules of Criminal

 7 Procedure and felony sentencings under Rule 32 of the Federal Rules of Criminal Procedure cannot be

 8 conducted in person without seriously jeopardizing public health and safety.” Accordingly, the findings

 9 of the Judicial Conference and General Order 614 establish that plea and sentencing hearings cannot
10 take safely take place in person.

11            In order to authorize plea hearings by remote means, however, the CARES Act—as

12 implemented by General Order 614—also requires district courts in individual cases to “find, for

13 specific reasons, that felony pleas or sentencings in those cases cannot be further delayed without

14 serious harm to the interests of justice.” General Order 614 further requires that the defendant consent

15 to remote proceedings. Finally, the remote proceeding must be conducted by videoconference unless

16 “videoconferencing is not reasonably available.” In such cases, district courts may conduct hearings by

17 teleconference.

18          The parties hereby stipulate and agree that each of the requirements of the CARES Act and

19 General Order 614 have been satisfied in this case. They request that the Court enter an order making

20 the specific findings required by the CARES Act and General Order 614. Specifically, for the reasons
21 further set forth below, the parties agree that:

22          1)       The plea hearing in this case cannot be further delayed without serious harm to the

23 interest of justice, given the public health restrictions on physical contact and court closures existing in

24 the Eastern District of California and the defendant’s recent upper respiratory infection;

25          2)       The defendant waives his physical presence at the hearing and consents to remote hearing

26 by videoconference and counsel joins in that waiver; and
27                                                 STIPULATION

28          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

       STIPULATION REGARDING HEARING                      2
30
                 Case 2:18-cr-00203-WBS Document 32 Filed 06/10/20 Page 3 of 5


 1 through defendant’s counsel of record, hereby stipulate as follows:

 2          1.       The Governor of the State of California declared a Proclamation of a State of Emergency

 3 to exist in California on March 4, 2020.

 4          2.       On March 13, 2020, the President of the United States issued a proclamation declaring a

 5 National Emergency in response to the COVID-19 pandemic.

 6          3.       In their continuing guidance, the Centers for Disease Control and Prevention (CDC) and

 7 other public health authorities have suggested the public avoid social gatherings in groups of more than

 8 10 people and practice physical distancing (within about six feet) between individuals to potentially

 9 slow the spread of COVID-19. The virus is thought to spread mainly from person-to-person contact,
10 and no vaccine currently exists.

11          4.       These social distancing guidelines – which are essential to combatting the virus – are

12 generally not compatible with holding in-person court hearings.

13          5.       On March 17, 2020, this Court issued General Order 611, noting the President and

14 Governor of California’s emergency declarations and CDC guidance, and indicating that public health

15 authorities within the Eastern District had taken measures to limit the size of gatherings and practice

16 social distancing. The Order suspended all jury trials in the Eastern District of California scheduled to

17 commence before May 1, 2020.

18          6.       On March 18, 2020, General Order 612 issued. The Order closed each of the courthouses

19 in the Eastern District of California to the public. It further authorized assigned district court judges to

20 continue criminal matters after May 1, 2020 and excluded time under the Speedy Trial Act. General
21 Order 612 incorporated General Order 611’s findings regarding the health dangers posed by the

22 pandemic.

23          7.       On April 16, 2020, the Judicial Council of the Ninth Circuit declared a judicial

24 emergency in this District pursuant to 18 U.S.C. § 3174(d), based on the District’s “critically low

25 resources across its heavy caseload.” The report accompanying the Judicial Council’s declaration

26 analyzed the public safety dangers associated with the COVID-19 pandemic and examined both the
27 District’s caseload (the District currently ranks first in the Ninth Circuit and eighth nationally in

28 weighted filings) and its shortage of judicial resources (the District is currently authorized only six

       STIPULATION REGARDING HEARING                      3
30
                 Case 2:18-cr-00203-WBS Document 32 Filed 06/10/20 Page 4 of 5


 1 district judges; two of those positions are currently vacant and without nominations). The report further

 2 explained that a backlog of cases exists that “can only start to be alleviated” when the CDC lifts its

 3 guidance regarding gatherings of individuals.

 4          8.       On April 17, 2020, General Order 617 issued, continuing court closures through June 1,

 5 2020 and authorizing further continuances of hearings and exclusions under the Speedy Trial Act.

 6          9.       Given these facts, it is essential that Judges in this District resolve as many matters as

 7 possible via videoconference and teleconference during the COVID-19 pandemic. By holding these

 8 hearings now, this District will be in a better position to work through the backlog of criminal and civil

 9 matters once in-person hearings resume.
10          10.      The plea hearing in this case accordingly cannot be further delayed without serious harm

11 to the interests of justice. If the Court were to delay this hearing until it can be held in-person, it would

12 only add to the enormous backlog of criminal and civil matters facing this Court, and every Judge in this

13 District, when normal operations resume.

14          11.      Under CARES Act § 15002(b), defendant consents to proceed with this hearing by video-

15 teleconference. Counsel joins in this consent.

16          IT IS SO STIPULATED.

17

18
     Dated: June 8, 2020                                       MCGREGOR W. SCOTT
19                                                             United States Attorney
20
                                                               /s/ ROGER YANG
21                                                             ROGER YANG
                                                               Assistant United States Attorney
22

23
     Dated: June 8, 2020                                       /s/ James A. Lassart
24                                                             James A. Lassart
25                                                             Counsel for Defendant
                                                               Jack Ray Snyder
26
27

28
                                             FINDINGS AND ORDER

       STIPULATION REGARDING HEARING                       4
30
                Case 2:18-cr-00203-WBS Document 32 Filed 06/10/20 Page 5 of 5


 1         1.       The Court adopts the findings above.

 2         2.       Further, the Court specifically finds that:

 3                  a)     The plea hearing in this case cannot be further delayed without serious harm to

 4         the interest of justice;

 5                  b)     The defendant has waived [his/her] physical presence at the hearing and consents

 6         to remote hearing by videoconference; and

 7         3.       Therefore, based on the findings above, and under the Court’s authority under § 15002(b)

 8 of the CARES Act and General Order 614, the plea hearing in this case will be conducted by

 9 videoconference.
10

11 IT IS SO FOUND AND ORDERED.

12   Dated: June 9, 2020

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

      STIPULATION REGARDING HEARING                       5
30
